       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 1 of 54                    FILED
                                                                                2020 Sep-18 AM 11:56
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION

ROY S. MOORE,
    Plaintiff,

v.                                            Case No. 4:19-cv-1855-CLM

GUY CECIL, et al.
    Defendants.

                          MEMORANDUM OPINION

      Political campaigns get nasty. Some can be downright brutal. And then there’s

the 2017 special election for one of Alabama’s seats in the United States Senate.

      In the final weeks of that race, two women accused Republican nominee Roy

Moore of sexually assaulting them when they were teenagers. Others told the media

that Moore used to badger young girls who worked at the local mall.

      Defendants used these allegations to release ads and tweets that called Moore

(among other things) a “child molester,” a “sexually assaulting pedophile,” and a

“Republican pedophile.” Defendants also ran a television ad that said Moore “was

actually banned from the Gadsden Mall … for soliciting sex from young girls.”

      Moore sues Defendants for defamation. Defendants ask the court to dismiss

Moore’s complaint. Within, the court explains why Defendants’ various statements

calling Moore a “child molester” and a “pedophile” are not actionable as pleaded but

the television ad about Moore’s interactions with young girls at the mall is.


                                          1
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 2 of 54




                        STATEMENT OF THE FACTS

      Roy Moore has been a fixture of Alabama politics since the mid-1990’s.

Moore was twice elected Chief Justice of Alabama’s Supreme Court (2000, 2012)

and was twice defeated in runs to become Alabama’s Governor (2006, 2010).

      During this stretch, Moore has been outspoken about his political and

religious beliefs. His detractors have been equally clamorous. Moore was removed

from office the first time he was Chief Justice, and he resigned from the same post

amid proceedings to remove him a second time.

      In short, Moore is controversial, and he has been called many things during

his 20-plus years in the public spotlight. But Moore was never called—at least not

in public media—a child predator who solicited sex from underage girls.

      Then he ran for the United States Senate.

A. The Washington Post Allegations

      In February 2017, Jeff Sessions resigned as one of Alabama’s United States

Senators to become Attorney General. Governor Kay Ivey scheduled a special

election for the seat to be held on December 12, 2017. Moore won the Republican

nomination; Doug Jones won the Democratic nomination.

      On November 9, 2017—33 days before the special election—the Washington

Post published an article in which four women (Leigh Corfman, Wendy Miller,

Debbie Gibson, and Gloria Deason) accused Moore of courting them when Moore


                                        2
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 3 of 54




was in his early 30s and the women were ages 14 to 18. Stephanie McCrummen,

Beth Reinhard & Alice Cites, “Woman says Roy Moore initiated sexual encounter

when she was 14, he was 32,” Washington Post, November 9, 2017. Corfman levied

the most serious allegation: When Corfman was 14 years old, Moore (32) drove

Corfman to his home; “took off her shirt and pants and removed his clothes”; then,

“touched her over her bra and underpants . . . and guided her hand to touch him over

his underwear.” Id. While the three other women (Miller, Gibson, and Deason) stated

that Moore asked them out on dates, none of the women alleged that Moore “forced

them into any sort of relationship or sexual contact.” Id. None of the four women

claimed that she had sex with Moore.

      The Post reporters stated that their article was “based on interviews with more

than 30 people who said they knew Moore between 1977 and 1982.” Id. According

to the article, “several women” who worked at the local mall stated that Moore “often

walked, usually alone, around the newly opened Gadsden Mall.” Id. Two of the four

accusers said they first met Moore at the mall: Deason claimed that she met Moore

when she was 18 years old and working at the Pizitz jewelry counter, and Miller said

that she met Moore when she was 14 and “working as a Santa’s helper” at the mall.

Id. Miller said that Moore asked her out two years later, when she was 16 and her

mother was working at a photo booth in the mall. Id.




                                         3
         Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 4 of 54




       Moore denied the allegations as “completely false” and “a desperate attack by

the National Democrat Party and the Washington Post on [his Senate] campaign.”

Id. Moore’s campaign later issued a statement proclaiming that “this garbage is the

very definition of fake news.” Id.

B. Subsequent Allegations

       But the floodgates had opened. In the weeks leading up to the election,

multiple newspapers, television networks, podcasts, and blogs recounted the initial

allegations and published additional allegations of similar conduct. The court

recounts some of the more relevant articles below, but the following list is by no

means exhaustive. 1

       New American Journal (November 12): Three days after the initial Post

article, New American Journal editor Glynn Wilson wrote that “sources tell me that

Moore was actually banned from the Gadsden Mall and the YMCA for his

inappropriate behavior of soliciting sex from young girls.” Doc. 25-2 at 3.2 Wilson

did not name his sources, nor did he name additional accusers.




   1
     The court considers articles cited in Moore’s complaint, plus articles that are central to his
claim (e.g. proving actual malice) and whose authenticity are not challenged. See SFM Holdings,
Ltd. v. Banc of AM. Sec. LLC, 600 F.3d 1334, 1337 (11th Cir. 2010). The court limits its review to
allegations about Moore’s interactions with young girls (18 and under) and his interactions at the
Gadsden Mall because only those allegations are central to his claim. Id.
   2
     The New American Journal (“NAJ”) is an Alabama-based website that practices, in its words,
“watchdog news reporting.” New American Journal, “About Us,” http://www.newamerican
journal.net/welcome-to-the-new-american-journal, last viewed on September 18, 2020.
                                                4
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 5 of 54




      The New Yorker (November 13): The day after Wilson stated that Moore had

been “actually banned” from the Gadsden Mall, id., the New Yorker published an

article titled, “Locals were troubled by Roy Moore’s interactions with teen girls at

the Gadsden Mall.” Doc. 25-1. The author, Charles Bethea, wrote that he had spoken

to, or messaged with, “more than a dozen people—including a major political figure

in the state—who told me that they had heard, over the years, that Moore had been

banned from the mall because he repeatedly badgered teenage girls.” Id. at 4.

      While some of Bethea’s sources requested anonymity, others did not. Greg

Legat, for example, worked at a record store in the mall. Legat told Bethea that

Moore’s ban “started around 1979, I think.” Id. at 5. Legat said that he learned of the

ban from a mall security officer and his boss at the record store. Bethea reached out

to both men; the security office refused to speak to Bethea about the alleged ban,

and the record store manager did not return his call.

      Bethea spoke with two mall managers. One was Barnes Boyle, who managed

the mall from 1981 to 1988. Boyle said nothing—at least in Bethea’s article—about

the alleged mall ban. Boyle and his wife, Brenda, did say, however, that they thought

the “recent allegations . . . [were] likely liberal propaganda,” id., and Brenda added

that Barnes Boyle and Moore were “longtime acquaintance[s]” and that Barnes

Boyle planned to vote for Moore. Id. The second, unnamed manager “began working

there [at the mall] in the late eighties,” presumably after Boyle. Id. This unnamed


                                          5
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 6 of 54




mall manager “confirmed the existence of a ban list, but did not recall Moore being

on the list during the manager’s tenure there.” Id.

      Bethea also talked to current law enforcement officials who “could not

confirm the existence of a mall ban on Moore.” Id. at 6. Two of the current officers,

who asked to remain anonymous, told Bethea however “that they have long heard

stories about Moore and the mall.” Id. One of the officers stated that he had been

told Moore “was banned from there.” Id. The other officer stated that he was told by

a mall employee that Moore had “been run off from there, from a number of stores.

Maybe not legally banned, but run off.” Id.

      Al.com (November 13): On the same day that the New Yorker reported the

alleged mall ban, Alabama news site Al.com published a similar article. See Anna

Claire Vollers, Gadsden locals say Moore’s predatory behavior at mall, restaurants

not a secret, Al.com (Nov. 13, 2017), https://www.Al.com/news/2017/11/gadsden_

residents_say_moores_b.html. The Al.com article recounted Greg Legat’s

statements to Bethea about a mall ban. The Al.com article then added new statements

from three residents of the Gadsden area: Blake Usry, Jason Nelms, and Sheryl

Porter. While none of these sources stated knowledge of an official ban, each added

more fuel to the fire. Usry said that he remembered seeing Moore at the mall and

that Moore “would go and flirt with all the young girls[.]” Id. Nelms said that a mall

concession worker told him that mall employees “kept watch for an older guy


                                          6
           Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 7 of 54




[Moore] who was known to pick up younger girls.” Id. And Porter stated that Moore

“liking and dating young girls was never a secret in Gadsden[.]” Id.

       Nelson Press Conference (November 13): The same day that allegations of a

mall ban were spreading, a fifth accuser emerged. Beverly Nelson Young (“Nelson”)

held a press conference, at which she accused Moore of sexually molesting her when

she was 16 years old. 3 According to Nelson, Moore offered her a ride home after her

shift as a waitress. But Moore instead drove Nelson behind the restaurant, “reached

over and began groping me, putting his hands on my breasts.” Nelson alleged that,

when she tried to fight Moore, “he began squeezing my neck attempting to force my

head onto his crotch. . . . He was also trying to pull my shirt off.” Nelson alleged that

Moore ultimately gave up and left her in the parking lot. Nelson quit her job the next

day. Id.

       Moore denied Nelson’s allegations, stating that he had not committed “any

sexual misconduct with anyone.” Jonathan Martin & Sheryl Gay Stolberg, Roy

Moore is Accused of Sexual Misconduct by a Fifth Woman, New York Times (Nov.

13, 2017), https://www.nytimes.com/2017/11/13/us/politics/roy-moore-alabama-

senate.html. Moore’s campaign also denied the allegation, describing Young’s




3
 Nelson’s statement is available online at http://www.nytimes.com/2017/11/13/us/politics/text-
beverly-young-nelson-statement.html. All quotes from Nelson come from this statement.
                                               7
        Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 8 of 54




attorney, Gloria Allred, as a “sensationalist leading a witch hunt, and she is only

around to create a spectacle.” Id.

      Washington Post (November 15): Two days later, two more women levied

mall-related allegations. See Stephanie McCrummen, Beth Reinhard & Alice Crites,

Two more women describe unwanted overtures by Roy Moore at Alabama mall,

Washington Post (Nov. 15, 2017), http://www.washingtonpost.com/investigations/

two-more-women-describe-unwanted-overtures-by-roy-moore-at-alabamamall/

2017/11/15/2a1da432-ca24-11e7-b0cf-7689a9f2d84e_story.html.

      Gena Richardson alleged that Moore pursued her when she was an 18-year-

old mall employee. Richardson alleged that her store manager told new hires to

“watch out for this guy,” but she ultimately went on a date with Moore after he called

her at school, while she was in class. Id. Richardson alleged that the date ended with

“an unwanted, ‘forceful’ kiss that left her scared.” Id.

      Becky Gray, who was 22 at the time, worked in the men’s department at

Pizitz. She alleged that Moore approached her multiple times, and that “she became

so disturbed that she complained to the Pizitz manager . . . [who] told her that it was

‘not the first time he had a complaint about [Moore] hanging out at the mall.’” Id.

      ABC News Interview (Nov. 15): On the same day that the Washington Post

outlined Becky Gray’s allegation, ABC News interviewed her. Chris Francescani,

Roy Moore accuser: I got him banned from the mall, ABC News (Nov. 16, 2017)


                                           8
         Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 9 of 54




http://abcnews.go.com/Politics/roy-moore-accuser-banned-mall/story?id=

51195632. Gray told ABC News that “I went to my manager and talked to him about

it and asked him, basically, what could be done.” Id. She continued, “Later on, he

. . . came back through my department and told me that [Moore] had been banned

from the mall.” Id.

      Conflicting mall ban reports (Nov. 16-27): Over the next two weeks, news

outlets ran stories with somewhat conflicting accounts about the mall ban: Some said

that Moore was banned from the mall; some said that Moore was not banned; others

said that Moore was not officially banned but was instead run off by mall employees.

For example, Birmingham television station WBRC interviewed Barnes Boyle, the

1980’s mall manager cited in the New Yorker article. Boyle told WBRC that “we

did have written reports and things. But to my knowledge, [Moore] was not banned

from the mall.” Anna Giaritelli, Former mall manager doesn’t recall banning Roy

Moore,     despite    reports,   Washington     Examiner     (Nov.    16,    2017),

http://www.washingtonexaminer.com/former-mall-manager-doesnt-recall-banning-

roy-moore-despite-reports.

      Four days later (November 20), the Moore campaign released a written

statement from Boyle, who repeated that “to my knowledge, he was not banned from

the mall.” Paul Gattis, Roy Moore campaign disputes reports he was banned from

mall, Al.com (Nov. 20, 2017), http://www.Al.com/news/2017/11/roy_moore_


                                         9
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 10 of 54




campaign_disputes_re.html. The campaign simultaneously released statements from

two more mall employees. Johnny Adams, who was the mall’s Operations Manager

for 14 years, said that “I never heard anything about Roy Moore being banned from

the mall or any other mention of issues concerning him.” Id. Johnnie Sanders, who

worked at the Morrison’s Cafeteria restaurant and was friends with Boyle, said that

he “never heard of Roy Moore’s name come in conversation with any such

misconduct against women or a supposed banning from the Gadsden Mall.”

       Yet, the next day, former Gadsden Police Officer Faye Gary told MSNBC that

“we were advised that [Moore] was being suspended from the mall because he would

hang around the young girls who worked in the stores . . . and he really got to a place

where they said [Moore] was harassing them.” Andrea Mitchell, Former Alabama

Officer: ‘The rumor was that Roy Moore likes young girls,’ MSNBC (Nov. 21,

2017), https://youtu.be/myBL_1ollCA (video of interview).

       Some media outlets reported Gary’s comments as fact, thus reaffirming the

mall ban. See, e.g., Elizabeth Elizalde, Ex-Alabama copy had to watch Roy Moore

in case he harassed cheerleaders at ball games in the 80s, New York Daily News

(Nov. 21 2017), http://www.nydailynews.com/news/politics/ex-ala-prevent-roy-

moore-harassing-cheerleaders-article-1.3648980. 4



4
 The New York Daily News article was republished by other local and national outlets, such as
AOL news, the Tuscaloosa News, and the Seattle Times.
                                              10
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 11 of 54




      Others noted that Gary was not clear whether her superior officers had given

“explicit orders or whether the rumors were just pervasive enough that cops were

actively keeping an eye on Moore.” Alex Lubben, Former cop says police were

instructed to keep Roy Moore away from cheerleaders, Vice News (Nov. 22, 2017),

http://www.vice.com/en_us/article/vbzzg9/former-cop-says-police-were-instructed

-to-keep-roy-moore-away-from-cheerleaders.

      New American Journal (November 27): As noted above, Glynn Wilson first

mentioned a mall ban on November 12, 2017. Two weeks later, Wilson posted a

follow-up article that, in his words, addressed “all the confusion and conflicting

reports.” Doc. 33-1 at 5. Wilson stated that, since his first report, he “talk[ed] to key

people in the legal community in Gadsden and Montgomery, people who are familiar

with court records and have known and worked with both Roy Moore and Doug

Jones for many years.” Id. Regarding the alleged mall ban, Flynn arguably walked

back his initial reporting:

      While it has previously been reported that he was ‘banned’ from the
      local mall and YMCA for inappropriate behavior and pursuing sexual
      relationships with underage girls, further reporting indicates that ‘ban’
      may be too strong a word. We now know that he was ‘run off’ by store
      managers and mall security officers first from the Pizitz store in the
      mall, for spending hours fondling the female lingerie and hitting on
      store employees. He was ‘run off’ from the mall itself on numerous
      occasions, also for being ‘creepy’ and harassing teenaged girls and
      female employees.




                                           11
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 12 of 54




Doc. 33-1 at 5. Wilson did not name the person(s) who convinced him that the term

“run off” was more appropriate than “banned.”

       Wilson posted this follow-up article on November 27, 2017—the same day

that Defendants first ran the television advertisement at issue in this case.

C. Highway 31 Super PAC

       The Highway 31 Super PAC filed its statement of organization on November

6, 2017—i.e., three days before the Washington Post published the first set of

allegations. Moore alleges that Highway 31 “was a conduit for [Defendants] SMP

and Priorities, national campaign organizations allied with the Democratic Party, to

pour money into attack ads against Judge Moore without voters being aware that the

ads were funded by out-of-state entities.” Doc. 1, ¶ 11. While Defendants may

quibble with this characterization, no one seems to dispute that Highway 31 was

created and funded by left-leaning organizations to help Doug Jones defeat Moore

in the special election and thus increase the number of Democrats in the United

States Senate. 5

       The following chart shows the organization of Highway 31, as it relates to

Defendant Bully Pulpit, a digital media production firm used by Defendant Priorities

USA and its chair Defendant Guy Cecil, and Defendant Waterfront Strategies, a


5
  As Moore notes in his complaint, Defendant Senate Majority PAC’s (“SMP”) stated goal is to
“protect and expand the number of Democrats in the U.S. Senate.” Doc. 1, ¶ 42 n.11 (quoting
http://www.senatemajority.com/ourwork).
                                            12
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 13 of 54




media buying firm used by Defendant Senate Majority PAC [“SMP”] to place pro-

Jones, anti-Moore advertising:



                                                                  Priorities USA
                                     Bully Pulpit

       Highway 31                                                      Cecil
                                     Waterfront
                                      Strategies
                                                                       SMP


                                     Cash Flow



See Doc. 1, ¶¶ 11-12. SMP and Priorities USA “together provided 94% of the

funding for Highway 31.” Doc. 1, ¶ 47.

      This case involves two ads run by Highway 31: (1) the 30-second “Shopping-

Mall” television ad, which aired on Alabama stations and (2) the “child predator”

digital ad, which ran on platforms such as YouTube. The court includes the full text

of these ads in its analysis section, so it does not do so here. To put it mildly, both

ads recounted the media reports in the light least favorable to Moore—labeling him

a “child predator” in the digital ad and quoting Glynn Wilson’s initial report that

“Moore was actually banned from the Gadsden Mall . . . for soliciting sex from

young girls” in the television ad. Doc. 1 at 31, 49-50.


                                          13
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 14 of 54




D. The Cecil Tweets

      Moore also claims that certain tweets of Guy Cecil, the chair of Priorities

USA, were defamatory. The court includes Cecil’s tweets in its analysis section. For

now, it’s enough to say that Cecil treated the allegations with the same level of

veracity as Highway 31—using them to call Moore a “child predator,” a “Republican

pedophile,” and a “sexually assaulting pedophile.” Doc. 1 at 63.

E. The Defamation Lawsuit

      Jones defeated Moore in the special election. Employees of Defendants SMP

and Priorities USA promptly took credit for the Highway 31 advertising campaign

and lauded their successful effort to help Jones defeat Moore. See Doc. 1, ¶¶ 54-56.

      Moore later filed this lawsuit, alleging under Alabama law that Defendants

defamed him (Count 1), defamed him by implication (Count 2), and intentionally

inflicted emotional distress upon him (Count 3). Doc. 1, ¶¶ 57-69. This court has

diversity jurisdiction under 28 U.S.C. § 1332 because Moore seeks more than

$75,000 in damages and is a citizen of a different State than each Defendant.

      Defendants have collectively moved this court to dismiss Moore’s complaint

under Rule 12(b)(6) because it fails to state a claim upon which relief can be granted.

See Doc. 25. Defendant Cecil also argues that the court lacks personal jurisdiction

over him, so the court must dismiss the claims against him under Rule 12(b)(2). Id.




                                          14
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 15 of 54




                            STANDARD OF REVIEW

      Because this is a Rule 12 motion, the court accepts the allegations in Moore’s

complaint as true and construes them in the light most favorable to Moore. Lanfear

v. Home Depot, Inc., 697 F.3d 1267, 1275 (11th Cir. 2012). The ultimate question is

whether all of Moore’s allegations, when accepted as true, “plausibly give rise to an

entitlement of relief.” Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). If the facts as

pleaded could entitle Moore to relief, then the court must deny Defendants’ motion

to dismiss. If, however, the court accepts all of Moore’s pleaded facts as true, and

Moore still would not be entitled to relief, then the court must grant the motion.

                                    ANALYSIS

      The court must tackle two questions: (1) does the First Amendment bar Moore

from suing Defendants and (2) does this court have personal jurisdiction over Guy

Cecil? The court must answer the latter question first, because if the court lacks

personal jurisdiction over Cecil, then the court is powerless to decide whether the

First Amendment protects Cecil’s statements about Moore. See Madara v. Hall, 916

F.2d 1510, 1514 (11th Cir. 1990).

I. Rule 12(b)(2): Does the court have personal jurisdiction over Guy Cecil?

      Plaintiffs cannot sue defendants wherever they want. To force a defendant to

face trial in another State, the Constitution requires the plaintiff to show that the

defendant had “minimal contacts” with that State, see Int’l Shoe v. Washington, 326


                                          15
        Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 16 of 54




U.S. 310 (1945); contacts that would allow the defendant to “reasonably anticipate

being haled into court” in that State. 6 Burger King v. Rudzewicz, 471 U.S. 462, 474

(1985).

       Plaintiffs can do so in one of two ways: (1) the plaintiff can show that the

defendant has continual and systematic contact with the State (i.e. “general

jurisdiction”), or (2) the plaintiff can establish a substantial connection between the

conduct at issue and the state where the lawsuit was filed (i.e. “specific

jurisdiction”). Because Cecil neither lives nor does business in Alabama, Moore

argues only that the court has specific jurisdiction over Cecil. See Doc. 32 at 21-23.

       The Supreme Court applies a three-element “effects test” when determining

whether specific personal jurisdiction exists over a defendant in a libel or defamation

case: Did the defendant (1) commit an “intentional” tort that was (2) “aimed at the

forum State” and (3) caused an injury that the defendant should have anticipated

would be suffered in the forum state? See Calder v. Jones, 465 U.S. 783, 789-90

(1984) (first applying the test in a libel case); Louis Vuitton Malletier, S.A. v.

Mosseri, 736 F.3d 1339, 1356 (11th Cir. 2013) (recognizing that the Calder “effects

test” applies to intentional tort cases and outlining the three elements). 7


   6
    Alabama’s long-arm statute extends to the limits of the Due Process Clause, so the court need
only conduct the federal Due Process analysis under International Shoe and its progeny. See Sloss
Indus. Corp. v. Eurisol, 488 F.3d 922, 925 (11th Cir. 2007).
  7
    Moore limits his argument for personal jurisdiction to the Calder effects test (doc. 32 at 22-
23), so that is the only test the court applies in this opinion.
                                               16
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 17 of 54




      Moore sues Cecil for defamation (Count 1) and intentional infliction of

emotional distress (“IIED”) (Count 3) based on a series of four tweets and an

election-night press release. See Doc. 1, ¶¶ 60, 69. Cecil does not claim that he

unintentionally spoke about Moore; nor does Cecil challenge that, if Moore was

injured, the injury occurred in Alabama. So the court’s task is to determine whether

Cecil aimed any of his statements at Alabama, thereby allowing Cecil to be haled

into an Alabama court for making the statement(s).

      A. The tweets

      The court considers the four tweets in chronological order. This was the first:




Doc. 1 at 63. This thread was started by Kellyanne Conway, an advisor to President

Trump. Conway’s tweet expressed her perception that the media’s narrative about

sexual assault allegations against Minnesota Senator Al Franken had been swiftly
                                         17
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 18 of 54




supplanted by statements from Democratic Senators. Cecil responded by

proclaiming that Conway supported “a sexually assaulting pedophile,” a reference

to Moore.

      The court finds that Cecil did not aim his response to Conway at Alabama.

Neither Conway nor Cecil was in Alabama during this exchange. See Doc. 25-5

(unrebutted Cecil affidavit). Rather, both work in the Washington DC area, Conway

as an advisor to the Republican President, Cecil as the chair of a nonprofit that

supports Democrats. See Doc. 1, ¶ 4; Doc. 25-5.

      As with all four tweets, Cecil was engaged in a tit for tat with a Republican

on a matter of national politics, with an intended national audience. Cecil’s intent

was not to harm Moore’s reputation in Alabama; it was to harm the credibility of

Conway and other Republicans across the country.

      The second tweet is similar. Not long after Cecil tweeted at Conway, he

tweeted that the announcement that former Tennessee Governor Phil Bredesen was

running for Senate was a “game changer.” That tweet led to the following exchange

with Ward Baker, “a Republican strategist based out of Tennessee who focused on

national party politics,” Doc. 25-5, ¶ 14:




                                             18
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 19 of 54




Doc. 1 at 63. The court finds that this tweet was not aimed at Alabama. Neither Cecil

nor Baker was in Alabama. Nor was Roy Moore or Alabama the primary topic; the

Tennessee Senate race was. As Cecil described it, this was just another “twitter fight”

between a Republican and a Democrat over national politics. Id.

      The third tweet came shortly after Jones was announced the winner of the

December 12 special election:




                                          19
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 20 of 54




Doc. 1 at 63. The court finds that Cecil did not aim this tweet at Alabama either.

Cecil sent the tweet “[t]o the @GOP” (the national Republican Committee), not

Alabama, and Cecil’s message was that “we” (presumably Democrats nationwide)

would hold Republicans’ support of Moore over their heads in the future.

      The final tweet, which came an hour later, follows the same pattern:




Doc. 1 at 64. Ronna McDaniel was the chairwoman of the national Republican

Committee, doc. 25-5, ¶¶ 16-17, and she arguably aimed her tweet at Alabama,

specifically at Doug Jones.

      But Cecil did not aim his response at Alabama; he aimed it at McDaniel, who

was in Washington DC. Id. And Cecil’s intent for this fourth tweet mirrored his

intent for the first three: to ‘twitter shame’ the national Republican Party and those

affiliated with it. Moore was merely the tool Cecil used to swing at his opponents.
                                          20
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 21 of 54




      In sum, Cecil didn’t use Twitter to “aim” a message at Alabama. Cecil aimed

his tweets at Republicans outside Alabama with the intent to reach a national

audience. If Cecil could have “reasonably anticipate[d] being haled into court” over

his tweets, Burger King, 471 U.S. at 474, it would have been in the Washington DC

area or possibly Tennessee, not Alabama.

      B. The Priorities USA press release

      The court reaches the opposite conclusion on the December 12 press release

because, unlike Cecil’s tweets, it was aimed at Alabama:




                                         21
        Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 22 of 54




Doc. 1 at 65. 8 The court finds that the press release was aimed at Alabama for two

primary reasons.

       First, by its plain language, the press release was intended to “congratulat[e]

Doug Jones on his victory in the Alabama special election[.]” Id. Jones was running

for election in Alabama, and Jones was physically in Alabama when Cecil issued the

press release. See Charles Bethea, Scenes from Doug Jones’s unlikely victory party

in Alabama, the New Yorker (Dec. 13, 2017), http://www.newyorker.com/culture/

photo-booth/scenes-from-doug-joness-unlikely-victory-party-in-alabama.

       Second, the press release ends by touting Priorities USA’s “$1.5 million

digital campaign focused on persuading and mobilizing Alabama’s voters[.]” Id. If

congratulating Jones was Cecil’s primary goal for the press release, then patting

Priorities USA on the back for targeting Alabama voters was a close second.

       In short, Alabama was the “focal point both of the [press release] and the harm

suffered.” Calder, 465 U.S. at 789. So if Cecil could have “reasonably anticipate[d]

being haled into court” in some State to defend statements he made in the press

release, Burger King, 471 U.S. at 474, that State would have to be Alabama.

        Because Moore meets the elements of the Calder effects test, and Cecil does

not argue that exercising jurisdiction over him fails to comport with fair play and



   8
     Moore attributed the press release to Cecil in his complaint, doc. 1, ¶¶ 41, 60, and Cecil does
not deny writing it in the affidavit he attached to the motion to dismiss. Doc. 25-5.
                                                22
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 23 of 54




substantial justice, see International Shoe, 326 U.S. at 320, the court finds that it has

personal jurisdiction over Cecil for the December 12 press release.

      C. Pendent Personal Jurisdiction

      In sum, Cecil aimed the December 12 press release at Alabama, but he aimed

none of the four tweets at Alabama. So only the press release establishes the contact

needed to confer specific personal jurisdiction over Cecil.

      That raises the question: If the court has specific personal jurisdiction over

Cecil based on one action (the press release), does the court have ‘supplemental’ or

‘pendent’ personal jurisdiction over all claims against Cecil—even those based on

actions that fail the minimum contacts analysis? A federal statute, 28 U.S.C. § 1367,

governs the exercise of supplemental subject matter jurisdiction but does not address

supplemental or pendent personal jurisdiction. So the court does not apply it. The

court instead looks to circuit precedent. See 4A Charles Alan Wright & Arthur R.

Miller, Federal Practice & Procedure (“FPP”) § 1069.7 (4th ed.) (“Since there is no

federal statute on this subject, it seems clear that if it exists, pendent personal

jurisdiction must be a creature of federal common law[.]”).

      Eleventh Circuit law on the issue is sparse, but the rule appears to be that

“personal jurisdiction over one individual claim cannot be expanded to cover other

related claims unless the claims ‘arose from the same jurisdiction generating event.’”

RMS Titanic, Inc. v. Kingsmen Creatives, Ltd., 579 Fed. Appx. 779, 788 (11th Cir.


                                           23
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 24 of 54




2014) (quoting Cronin v. Wash. Nat’l Ins. Co., 980 F.2d 663, 671 (11th Cir. 1993)).

Here, the “jurisdiction generating event” was Cecil issuing the press release. None

of Cecil’s tweets arose from the press release. So, under Cronin, the court does not

have pendent personal jurisdiction over Moore’s claims that Cecil’s tweets defamed

him (Count 1) or intentionally caused him emotional distress (Count 3).

      Other circuits give district courts some discretion. See FPP § 1069.7 (citing

circuit and district precedent for the proposition that “a district court has discretion

to exercise personal jurisdiction over a claim that it ordinarily lacks personal

jurisdiction over only when that claim arises out of the same common nucleus of

operative fact as does a claim that is within the in personam jurisdiction power of

the court”). If this court had discretion, it would decline to exercise pendent personal

jurisdiction over claims that fail the minimum contacts test for two reasons.

      First, extending personal jurisdiction beyond the bounds of the federal Due

Process Clause would seemingly violate Alabama’s Long Arm Statute, which allows

service outside Alabama only if it “is not inconsistent with the constitution of this

state or the Constitution of the United States.” Ala. R. Civ. P. 4.2. This is a state-law

case, so the court is wary of straying beyond the bounds of state law.

      Second, allowing Cecil’s lone contact with Alabama to vest the court with

personal jurisdiction over all of Cecil’s actions—including those aimed at other




                                           24
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 25 of 54




States—would eliminate the distinction between specific personal jurisdiction and

general personal jurisdiction. This may violate Due Process.

      In short, the court finds that state and federal law require Moore to establish

specific personal jurisdiction for each claim arising from each individual statement.

Because Moore has established specific personal jurisdiction over Cecil’s issuance

of the December 12th press release, the court denies Cecil’s Rule 12(b)(2) motion to

dismiss Moore’s defamation (Count 1) and IIED (Count 3) claims to the extent that

those counts stem from statements in the press release. Conversely, because Moore

cannot establish specific personal jurisdiction over any of Cecil’s tweets, the court

dismisses without prejudice all claims related to the tweets under Rule 12(b)(2).

II. Rule 12(b)(6): Does Moore plead any claims that could entitle him to relief?

      Moore pleads three claims in his complaint: defamation (Count 1), defamation

by implication (Count 2), and IIED (Count 3). Defendants make two arguments that

apply to all three claims and would thus result in outright dismissal of Moore’s

complaint if correct: (1) Moore fails to plead facts that could establish “actual

malice,” and (2) Moore is a “libel-proof plaintiff.” The court addresses these

overarching issues first, then deals with Defendants’ claim-specific arguments.

      A. Actual Malice

      Defendants argue that, even if Moore can prove that Defendants’ statements

were false, Moore’s complaint fails to plead facts that would prove that Defendants


                                         25
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 26 of 54




acted with “actual malice” when making them. Because “actual malice” is a legal

term of art (and somewhat of a misnomer), the court starts by defining it.

             1. Actual Malice Defined

      The First Amendment states that “Congress shall make no law . . . abridging

the freedom of speech[.]” But the First Amendment has limits. Everyone accepts,

for example, that the First Amendment “would not protect a man falsely shouting

fire into a theater and causing a panic.” Schenck v. United States, 249 U.S. 47, 52

(1919). Notably, it is the combination of falsity plus injury (causing a panic/riot) that

withdraws First Amendment protection. Shouting “fire” into a burning theater would

be protected and appropriate.

      Defamation works much the same way. The First Amendment protects

truthful statements. But Congress and States may pass laws that make a person liable

for making false statements that injure another person. Each of Moore’s state-law

claims generally require a showing of falsity plus injury. See Wal-Mart Stores, Inc.

v. Smitherman, 872 So. 2d 833, 840 (Ala. 2003) (outlining the defamation elements);

Potts v. Hayes, 771 So. 2d 462, 465 (Ala. 2000) (outlining the elements of IIED).

And if Moore was a “non-public” figure—an average citizen, for lack of a better

term—that’s all he would have to prove.

      But the rule is different for public figures. In New York Times v. Sullivan, 376

U.S. 254 (1964), the Supreme Court held that the First Amendment requires a public


                                           26
        Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 27 of 54




figure to prove another element, “actual malice,” before he can recover damages

from the speaker. Actual malice requires public figures to prove not only that a

defamatory statement was false, but also that the defendant said it “with knowledge

that it was false or with reckless disregard of whether it was false or not.” Id. at 279-

80. Put another way, even if the public figure can prove the statement was false, the

First Amendment protects the speaker if he had reason to believe the statement was

true. The Fourteenth Amendment extends this protection to speakers sued under state

law. 9 See New York Times, 376 U.S. at 265 (rejecting the state court holding that the

First Amendment did not apply to a state-law libel action).

       Moore, as a candidate for the United States Senate, was a public figure subject

to the actual malice requirement. See Monitor Patriot Co. v. Roy, 401 U.S. 265

(1971) (applying the actual malice standard to a Senate candidate). That means that,

to survive Defendants’ Rule 12(b)(6) motion, Moore must plead some facts that, if

proved true, would establish that Defendants made one or more of their defamatory

statements “with knowledge that [the statement] was false or with reckless disregard

of whether it was false or not.” Id. at 279-80.




   9
     Whether the Constitution requires proof of “actual malice” is still debated. Justice Thomas,
for example, recently said that “[t]here are sound reasons to question whether either the First or
Fourteenth Amendment, as originally understood, encompasses an actual-malice standard for
public figures or otherwise displaces vast swaths of state defamation law” and has thus called on
the Court to reconsider its holding in New York Times. McKee v. Cosby, 139 S. Ct. 675, 680-82
(2019) (Thomas, J. concurring in cert denial). Moore does not raise that argument here.
                                               27
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 28 of 54




             2. Actual Malice Applied

      As explained above, the court’s task is to determine whether Moore pleads

facts that could establish “actual malice”; that is, that Defendants made any

statement “with knowledge that [the statement] was false or with reckless disregard

of whether it was false or not.” Id. at 279-80. Three principles of Supreme Court and

Eleventh Circuit law permeate the court’s review of Defendants’ statements, so the

Court explains them before it begins.

      a) Proving animus or bad motives doesn’t prove actual malice.

      “Actual malice” is somewhat of a misnomer; it “should not be confused with

the concept of malice as an evil intent or a motive arising from spite or ill will.”

Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 510 (1991). In fact, “ill-will,

improper motive, or personal animosity plays no role in determining whether a

defendant acted with actual malice.” Dunn v. Airline Pilots Ass’n, 193 F.3d 1185,

1998 (11th Cir. 1999). In other words, it is not enough to show that a defendant is

the type of person who would lie about the plaintiff or that he has motive to lie about

the plaintiff. The question is whether the defendant actually lied about the plaintiff

or acted with a reckless disregard for the truth.

      b) Reliance on published media reports can vitiate actual malice.

      Defamation cases are often like this one, when the defendant points to a third

party’s earlier statement about the plaintiff as the basis for his defamatory statement.


                                          28
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 29 of 54




In St. Amant v. Thompson, 390 U.S. 731 (1968), the Supreme Court stated that, for

a plaintiff to establish actual malice in such a case, the plaintiff must show that the

defendant had an “awareness” of the “probable falsity” of the third party’s earlier

statement upon which the defendant relied. 390 U.S. at 732-33.

      The Fifth Circuit applied St. Amant to a case like this, where the earlier third-

party statement was a published report. The Fifth Circuit held that “the subjective

awareness of probable falsity required by St Amant v. Thompson, 390 U.S. 731

(1968), cannot be found where, as here, the publisher’s allegations are supported by

a multitude of previous reports upon which the publisher reasonably relied.”

Rosanova v. Playboy Enterprises, Inc., 580 F.2d 859, 862 (5th Cir. 1978). That

holding—that actual malice “cannot be found” if the defendant’s defamatory

statement is “supported by a multitude of previous reports”—is binding Eleventh

Circuit precedent. See Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th

Cir. 1981) (en banc) (holding that Fifth Circuit cases decided before 1981 are

controlling law in the Eleventh Circuit).

      c) Defendants have no duty to investigate.

      Defendants’ “failure to investigate does not in itself establish bad faith.” St

Amant, 390 U.S. at 733 (citing New York Times, 376 U.S. at 287-88); see also Michel

v. NYP Holdings, Inc., 816 F.3d 686, 703 (11th Cir. 2016) (“a failure to investigate,

standing on its own, does not indicate the presence of actual malice”). “Rather there


                                            29
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 30 of 54




must be some showing that the defendant purposefully avoided further investigation

with the intent to avoid the truth.” Michel, 816 F.3d at 703.

                                        ***

      The court now applies these principles to each statement mentioned in Counts

1-3 of Moore’s complaint, see Doc. 1, ¶¶ 57-69, and the facts that Moore pleaded in

his complaint to establish actual malice. See Gilmour v. Gates, McDonald & Co.,

382 F.3d 1312, 1315 (11th Cir.2004) (“A plaintiff may not amend her complaint

through argument in a brief opposing summary judgment.”).

          a) The December 12th Press Release (Guy Cecil)

      The court starts with Cecil’s December 12, 2017 press release, which the court

quoted in full in Issue I. See supra at 21. Moore alleges that Cecil’s use of the words

“child molester” and “pedophile” was defamatory (Doc. 1, ¶ 60) and intended to

cause Moore emotional distress (Doc. 1, ¶ 69).

      Basis for statements: Cecil argues that his use of the terms “child molester”

and “pedophile” in December 2017 was supported by “several well-sourced articles

[that] had published reports of Moore’s sexual misconduct with minors.” Doc. 25 at

24. The court finds that at least two reported allegations support Cecil’s argument.

      First, Leigh Corfman said that, when she was 14 and Moore was 32, Moore

drove Corfman to his home; “took off her shirt and pants and removed his clothes”;

then, “touched her over her bra and underpants . . . and guided her hand to touch him


                                          30
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 31 of 54




over his underwear.” Washington Post, November 9, 2017, supra. Second, Beverly

Nelson Young said that, when she was 16, Moore “reached over and began groping

[her], putting his hands on [her] breasts.” See supra at 7, n.3. When she tried to fight

back, Young said that Moore “began squeezing my neck attempting to force my head

onto his crotch. . . . He was also trying to pull my shirt off.” Id.

      If a man in his thirties undressed and groped a 14 or 16-year-old girl against

her will, it would be fair to say that man molested a child. Calling him a pedophile,

however, is bit murkier. “Pedophilia” is a psychological disorder that “involves

sexual activity with a prepubescent child (generally age 13 years or younger).”

American Psychiatric Association, Diagnostic and Statistical Manual of Mental

Disorders § 302.2 (4th ed. 2000). Cecil cites no report that Moore was involved with

a prepubescent girl. Corfman (14) was Moore’s youngest accuser.

      That said, Moore did not plead that Cecil used the wrong label; Moore claims

the allegations are false. So, to establish actual malice, Moore must plead facts that

would prove (a) the women’s allegations were false and (b) Cecil made his

statements “with a high degree of awareness of [their] probably falsity.” Gertz v.

Robert Welch, Inc., 418 U.S. 323, 332 (1974). Or, more simply, Moore must plead

facts that would prove Cecil knew that both women were probably lying.

      Actual malice: Moore pleads four bases for actual malice in his complaint.

First, Moore alleges that “Cecil obviously had to have entertained doubts as to [the


                                           31
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 32 of 54




accusers’ allegations]” because Cecil “had no way of verifying the truth or falsity”

of his statements. Doc. 1, ¶ 60. But this argument flips the parties’ duties. Cecil had

no duty to verify the truth or falsity of the women’s allegations. See St. Amant, 390

U.S. at 733; Michel, 816 F.3d at 703. Rather, Moore had the duty—the duty to plead

facts that would prove Cecil knew that the women were probably lying. Gertz, 418

U.S. at 332. Pleading that “Cecil obviously had to have entertained doubts” (doc. 1,

¶ 60) fails this duty; it is merely a conclusory statement that cannot satisfy the Iqbal

and Twombly pleading requirements.

      Second, Moore alleges that Cecil’s treatment of the accusers’ allegations as

fact proves actual malice. Id. But the Supreme Court rejected the argument that

omitting the word “alleged” proves actual malice in Time, Inc. v. Pape, 401 U.S.

279, 290 (1971). In Pape, the Court reaffirmed the public figure’s duty to establish

that the defendant “entertained serious doubts as to the truth of his publication.” Id.

at 292 (quoting St. Amant, 390 U.S. at 731). The Court held that merely omitting the

word “alleged” does not satisfy that duty. Id. at 290-92.

      Third, Moore alleges that Defendants’ collective efforts to hide the true nature

of the Highway 31 PAC from Alabama voters is evidence that lying “was the heart

of their electoral strategy.” Doc. 1, ¶ 61. This argument misses the point. Even if

Moore can prove that Cecil lied about Highway 31’s nature, thus proving that Cecil

was willing to lie to help Doug Jones win the election, Moore still has not proved


                                          32
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 33 of 54




that Cecil entertained serious doubts that Corfman and Nelson were telling the truth

about their encounters with Moore. Cecil’s belief in the accusers’ veracity, not his

willingness to lie about Moore, is what matters. See Dunn, 193 F.3d at 1998 (“ill-

will, improper motive, or personal animosity plays no role in determining whether a

defendant acted with actual malice”).

      Fourth and finally, Moore alleges that the collective Defendants’ “single-

minded laser-focused assault on Judge Moore’s character that in no way pretends to

be balanced reporting” is evidence of actual malice. Doc. 1, ¶ 62. Moore’s argument

again misses the point. The court accepts that Moore can prove that Defendants’

singular mission was to ruin Moore’s political campaign—and that they were willing

to ruin Moore’s personal life in the process. But proving Defendants’ ill-will and

motives would not answer the only question that matters: Did Cecil entertain serious

doubts that Corfman and Nelson were telling the truth?

                                         ***

      Binding Eleventh Circuit precedent states that actual malice “cannot be

found” if the Defendant’s defamatory statement is “supported by a multitude of

previous reports.” Rosanova, 580 F.2d at 862. Multiple reports detailed Corfman and

Nelson’s allegations. Moore pleads no facts that would prove that Cecil had serious

doubts about either woman’s allegation. So all counts related to the press release are

due to be dismissed for failing to state a claim that could entitle Moore to relief. Id.


                                           33
      Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 34 of 54




         b) The “Child Predator” digital ad (Priorities USA and Bully Pulpit)

      Moore alleges that the following ad that Defendants Priorities USA and Bully

Pulpit crafted and ran on digital platforms like YouTube was defamatory:




                                       34
Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 35 of 54




                              35
Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 36 of 54




                              36
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 37 of 54




Doc. 1 at 10-14 (factual allegations about digital ad); 49-53 (screen shots of digital

ad).

                                         37
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 38 of 54




      Moore alleges that Defendants’ use of the term “child predator” in the digital

ad was defamatory (doc. 1, ¶ 59) and intended to inflict emotional distress on Moore

(doc. 1, ¶ 69).

      Basis for statement: Like Cecil, Priorities USA and Bully Pulpit argue that

“by the time the Online AD was published, there were multiple credible allegations

that Moore had made sexual advances towards, and had sexually assaulted, teenage

girls.” Doc. 25 at 22. The court agrees. If believed, Corfman and Nelson’s allegations

that Moore undressed and groped them against their will support Defendants’ use of

the term “child predator.” So to survive Rule 12 dismissal, Moore must plead facts

that would establish that, when Priorities USA and Bully Pulpit ran the digital ad,

they had serious doubts that Corfman and Nelson were telling the truth.

      Actual Malice: Moore re-alleges some of the same bases for actual malice for

the digital ad that he alleged about Cecil’s press release. See Doc. 1, ¶¶ 61-62. The

court rejects those allegations of actual malice for the same reasons it rejected them

when discussing the press release. See infra at 31-33.

      Moore pleads two more bases for actual malice for the digital ad. First, Moore

argues that the digital ad’s statement that “your vote is public record, and your

community will know whether or not you voted to stop Roy Moore,” followed by

Defendants’ refusal to take down the ad when requested by the Alabama Secretary

of State, “is direct evidence of Priorities’ propensity to employ deception in its


                                          38
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 39 of 54




political advertising.” Doc. 1, ¶ 59. The court agrees that suggesting someone will

expose or dox voters who choose the wrong candidate is deplorable behavior that

could establish Defendants’ propensity to lie to help Jones defeat Moore. But

proving that Priorities USA is willing to lie about ballot secrecy does not prove that

Priorities USA or Bully Pulpit had serious doubts that Corfman and Nelson were

telling the truth when they alleged that Moore sexually assaulted them. So it cannot

prove actual malice. See Harte-Hanks Comms., Inc. v. Connaughton, 491 U.S. 657,

665 (1989) (“a public figure plaintiff must prove more than an extreme departure

from professional standards and … a newspaper’s motive in publishing a story—

whether to promote an opponent’s candidacy or to increase its circulation—cannot

provide a sufficient basis for finding actual malice”).

      Second, Moore alleges that Defendants’ “use of highly inflammatory

language, typically applied to convicted sex offenders, shows the defendants’

deliberate choice to defame Judge Moore regardless of the lack of supporting

evidence.” Doc. 1, ¶ 59. But Corfman and Nelson’s allegations, if true, supported

Defendants’ choice of the term “child predator.” And, as the Washington Post noted

in its initial article, Corfman’s allegation amounted to the crime of “sexual abuse in

the second degree” at the time of the alleged encounter. Washington Post, November

7, 2017, supra. So this argument fails to establish actual malice.




                                          39
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 40 of 54




                                         ***

      Again, binding circuit precedent states that actual malice “cannot be found” if

the Defendant’s defamatory statement is “supported by a multitude of previous

reports.” Rosanova, 580 F.2d at 862. The digital ad’s use of the term “child predator”

was supported by many reports about Corfman and Nelson’s allegations that Moore

sexually assaulted them when they were teens. Moore pleads no facts that would

prove that Priorities USA or Bully Pulpit had serious doubts about either woman’s

allegation. So all counts related to the digital ad are due to be dismissed for failing

to state a claim that could entitle Moore to relief. See id.

          c) The Shopping Mall television ad (SMP and Waterfront Strategies)

      Moore alleges that SMP and Waterfront Strategies designed and distributed

the following television ad to defame him (doc. 1, ¶ 58), defame him by implication

(doc. 1, ¶ 66), and cause him emotional distress (doc. 1, ¶ 69):




                                           40
Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 41 of 54




                              41
Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 42 of 54




                              42
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 43 of 54




Doc. 1 at 3-14 (factual pleading in complaint); 31-33 (screenshots of ad).

      In his complaint, Moore alleges that he can prove actual malice by showing

that the the ad “contained quotations which were deceptively juxtaposed to create a

false impression that Judge Moore solicited sex from young girls at the Gadsden

Mall.” Doc. 1, ¶ 58 (emphasis added). The court emphasizes the phrase “deceptively

juxtaposed” because that’s what makes this defamatory statement different from the

others—and it’s the reason this claim survives while the others don’t.

      Deceptive Alterations: Unlike the digital ad and the press release, Defendants

filled the shopping mall ad with quotes from news articles to give it extra credibility.

Adding the opening phrase, “What do people who know Roy Moore say?” turned

the credibility factor up a notch.


                                          43
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 44 of 54




      But quotes are malleable, and even the slightest tinkering with quotes can

cause “devasting” impacts, as the Supreme Court acknowledged in Masson v. New

Yorker Magazine, Inc.:

      Deliberate or reckless falsification that comprises actual malice turns
      upon words and punctuation only because words and punctuation
      express meaning. Meaning is the life of language. And, for the reasons
      we have given, quotations may be a devastating instrument for
      conveying false meaning. In the case under consideration, readers of In
      the Freud Archives may have found Malcolm’s portrait of petitioner
      especially damning because so much of it appeared to be a self-portrait,
      told by petitioner in his own words. And if the alterations of petitioner’s
      words gave a different meaning to the statements, bearing upon their
      defamatory character, then the device of quotations might well be
      critical in finding the words actionable.

501 U.S. at 517-18. Because altered quotes can be “especially damning,” id., the

Supreme Court held in Masson that a public figure can establish actual malice if the

“alteration [of quotes] results in a material change in the meaning conveyed by the

statement.” Id. at 517.

      Moore alleges that Defendants’ juxtaposition of quotes from different articles

materially changes the stories told in those articles. The court agrees that, when you

accept Moore’s interpretation of the TV ad, there is at least one mash-up that

materially changes the meaning of the original article.

      Actual Malice—Santa’s helper quote: The first three slides in the ad state:

      What do people who know Roy Moore say?

      “Moore was actually banned from the Gadsden Mall … for soliciting
      sex from young girls.”
                                          44
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 45 of 54




      One he approached “was 14 and working as Santa’s helper.”

Doc. 1 at 31-32. The two quotes come from two articles; the first from Glynn

Wilson’s website, New American Journal, and the second from Al.com. Moore

alleges that Defendants juxtaposed the quotes to create the false impression that

Moore solicited sex from Wendy Miller when she was 14 years old and working as

Santa’s helper at the Gadsden Mall. Doc. 1, ¶¶ 15-16, 58, 66. For this allegation to

establish actual malice, Moore would need to prove two things: (1) The juxtaposed

sentences say or imply that Moore asked Wendy Miller for sex when she was 14 and

working at the mall as Santa’s helper and (2) saying or implying that Moore asked

Wendy Miller for sex at the mall materially changes the story in the Al.com article

that contains the ‘Santa’s helper’ quote. See Masson, 501 U.S. at 517.

      Again, the commercial claims that “people who know Roy Moore” said that

“‘Moore was actually banned from the Gadsden Mall … for soliciting sex from

young girls.’ One he approached ‘was 14 and working as Santa’s helper.’” The word

“One” that begins the last sentence plainly refers the viewer back to the preceding

sentence and begs the question: One what?

      The parties disagree how viewers would answer that question. Moore argues

that the viewer—who just heard that Moore was banned from the mall “for soliciting

sex from young girls”—would interpret the word “One” to mean “One of the young

girls Moore supposedly approached at the Gadsden Mall to solicit sex.” Doc. 32 at


                                         45
        Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 46 of 54




15. Defendants argue that “the TV Ad did not say that Moore solicited sex from

Miller” (doc. 33 at 7), meaning that the viewer would not tie the statement that

Moore “approached” a 14-year-old girl working as Santa’s helper to the preceding

statement that Moore “solicited sex from young girls” at the mall.

        Because the court is reviewing Defendants’ Rule 12 motion to dismiss, the

court must give Moore the benefit of the doubt if his interpretation is reasonable. See

Lanfear, 697 F.3d at 1275. Having viewed the TV ad 10, the court finds that a

reasonable person could have watched the TV ad and come away with the impression

that someone “who know[s] Roy Moore” said that Moore “solicited sex” from a 14-

year-old girl who was working at the Gadsden Mall as Santa’s helper.

        So the question now is whether the impression created by the TV ad is

materially different from the story told by the article from which Defendants took

the quote. Defendants took the “Santa’s helper” quote from an article posted on

Al.com on November 13, 2017. Doc. 1 at 32. The Al.com article recounts Miller’s

account to the Washington Post:

        Wendy Miller told The Post that she was 14 and working as Santa’s
        helper at the Gadsden Mall in 1977 when Moore first spoke with her
        and told her she looked pretty. Two years later, when she was 16, he
        asked her out on dates, although her mother wouldn’t let her go.




   10
      As of the date of this opinion, the “Shopping Mall” TV ad can still be watched on YouTube
at https://youtu.be/2SCI7ZQ1ZY4.
                                              46
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 47 of 54




Doc. 1 at 35. The article says that, when Miller was 14, Moore “spoke with” Miller

and “told her she looked pretty,” not that Moore asked Miller for sex. Nor does the

article claim that Moore solicited sex from any other girl at the mall. In other words,

the TV ad changed the story—if you agree with Moore’s interpretation of the ad.

      Defendants argue that, even if the TV ad can be interpreted to say that Moore

solicited sex from Miller when she was 14, “the creators of the TV Ad had plenty

reason to believe that in approaching Miller when she was 14, Moore was seeking

sex: the multiple sexual-assault accusations made against Moore prior to the TV

Ad’s publication gave significant reason to believe Moore exhibited a pattern of

picking up teenage girls from public locations and trying to have sex with them.”

Doc. 33 at 7. But what Defendants thought Moore wanted from Miller is not the test.

The test is whether Defendants changed the story that Al.com told the public. The

Al.com story did not end with Moore asking a 14-year-old to have sex; it ended with

Moore asking Miller on a date when she was 16, and Miller saying no. Moore has

pleaded enough facts to show that Defendants knowingly changed the story told by

Al.com to cast Moore in the worst possible light.

      Because Moore has pleaded facts that could prove that Defendants’ alteration

of various media quotes “result[ed] in a material change in the meaning conveyed

by the statement” Defendants quoted, Masson, 501 U.S. at 517, Moore has pleaded

a plausible claim of actual malice for the TV ad.


                                          47
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 48 of 54




                                        ***

      In summary, Moore has sufficiently pleaded actual malice for the TV ad but

not the December 12 press release or the digital ad. So all claims related to the press

release and digital ad are due to be dismissed. The court addresses whether that

dismissal is with or without prejudice in Part III. But first, the court must address

Defendants’ other arguments for dismissing Moore’s claims about the TV ad.

      B. Libel-proof Plaintiff

      Defendants next argue that the court should dismiss all of Moore’s claims

under the “libel-proof plaintiff doctrine.” Doc. 25 at 25-26. Stated simply,

Defendants argue that Moore’s accusers, the media, and others ruined Moore’s

reputation beyond repair before Defendants first aired the TV ad. So, even if the TV

ad defamed Moore, Moore would be “unlikely to recover anything other than

nominal damages” because his reputation had little to no value when the TV ad aired.

Doc. 25 at 25 (quoting Cofield v. Advertiser Co., 486 So. 2d 434, 435 (Ala. 1986)).

      As Defendants admitted at oral argument (trans. 23-26), this court must apply

the state-law version of the libel-proof plaintiff doctrine, and to date, the Alabama

Supreme Court has not extended the doctrine beyond someone who “by virtue of his

life as a habitual criminal is . . . unlikely to recover anything other than nominal

damages.” Cofield, 486 So. 2d at 435 (emphasis added). As Defendants also

admitted at oral argument (trans. 25-26), Moore did not possess a life-long record of


                                          48
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 49 of 54




criminal conduct when Defendants released the TV ad; Moore was instead

weathering a two-week firestorm of sexual assault allegations. So Alabama’s libel-

proof plaintiff doctrine would not apply.

      The court refuses to extend the doctrine here for two reasons. First and

foremost, federal courts should not be expanding state-law doctrines. That’s a job

for state courts or the state legislature. Second, this court cannot hold at the Rule 12

stage that Moore’s reputation was worthless when Defendants released the TV ad.

Because Moore is the non-movant, the court must assume that Moore can prove his

allegations that “his personal and professional reputations were damaged” (doc. 1, ¶

64); that Moore “suffered economic loss including sharply curtailed speaking

opportunities to market and publicize his works” (id.); and, Moore “suffered

grievous emotional pain and suffering” (id.) because Defendants released the TV ad.

      Defendants can argue in later stages that, as a matter of fact, Corfman and

Nelson’s public sexual assault allegations vitiate any damage Moore might have

suffered from the TV ad’s implication that he was soliciting sex from young girls.

See Doc. 25 at 26. But the court cannot make that finding now as a matter of law.

      C. Failure to state a claim

      As explained above, only claims about the TV ad remain. Moore pleads three

counts related to the TV ad: defamation (doc. 1, ¶¶ 57-58, 61-64), defamation by

implication (doc. 1, ¶¶ 65-67), and IIED (doc. 1, ¶¶ 68-69). For the two defamation-


                                            49
        Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 50 of 54




related counts, Defendants only challenge Moore’s pleading of actual malice. Doc.

25 at 15-28. Because the court finds that Moore has sufficiently pleaded facts that

could establish actual malice for the TV ad, Defendants’ motion to dismiss Counts

1 and 2, as those counts relate to the TV ad, must be denied. 11

        For IIED, however, Defendants challenge the sufficiency of two other

elements: (1) an objective indicium of distress and (2) causation. Doc. 25 at 28-30.

Moore does not refute this argument; he instead states that “[f]urther evidence of

emotional distress, if needed, may be offered by a motion to amend.” Doc. 32 at 30.

So the court finds that Moore concedes that his IIED claim is insufficiently pleaded,

and the court determines below whether to allow Moore to amend his complaint to

cure the deficiency.

III.    Dismissal with or without prejudice

        As explained above, these claims are due to be dismissed because of

insufficient pleading:

        • Count 1, limited to claims about the digital ad and press release; and,
        • Count 3, limited to claims about the digital ad, press release, and TV ad.

District courts are generally required to give a plaintiff one chance to amend a

deficiently pleaded complaint, and the Eleventh Circuit has said that rule applies to



   11
      Defendants say that it is “far from clear that defamation-by-implication is a cognizable cause
of action under Alabama law.” Doc. 25 at 26. But Defendants don’t ask the court to dismiss Count
2 on this ground, so the court does not address the issue.
                                                50
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 51 of 54




defamation complaints that fail to sufficiently plead actual malice: “A dismissal

based on the failure to plead facts giving rise to an inference of actual malice should

be without prejudice and the plaintiff should have the opportunity to amend his

complaint.” Michel, 816 F.3d at 706.

      But the rule is not absolute. Dismissal with prejudice is warranted if amending

“would be futile or … some other substantial reason exists to deny leave.” Id.

Defendants rely on the futility exception to argue that the court should not allow

Moore to amend his complaint because (a) the abundance of media reports make it

impossible for Moore to prove actual malice and (b) allowing this case to move

forward “would encourage candidates to use defamation suits as a tool to intimidate

critics and chill scrutiny of their record and conduct.” Doc. 30 at 25.

      So the court’s final task is to determine whether it would be “futile” to allow

Moore to amend Counts 1 and 3 to cure his deficient pleadings.

      A. IIED from the TV ad (Count 3)

      Moore failed to plead sufficient facts that would show that the TV ad caused

him the requisite level of emotional distress. See supra Part II(C). Defendants argue

that, in his opposition, “Moore provides no explanation for why he did not even

attempt to plead basic elements of this cause of action[.]” Doc. 33 at 12. The court

agrees, but that’s not the test. The test is whether Moore could allege facts that could

establish his claim of intentional infliction of emotional distress. The court sees no


                                          51
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 52 of 54




reason why Moore cannot plead facts that, if proven, would establish that Moore

suffered severe emotional distress caused by the TV ad. Whether Moore can prove

distress and causation, of course, is a question for another day. So the court dismisses

without prejudice Count 3, as it relates to the TV ad.

      B. Actual malice for the digital ad and press release (Counts 1 & 3)

      Whether Moore can plead facts that would prove actual malice for the digital

ad and press release is a closer question. Corfman and Nelson have steadfastly

maintained that they are telling the truth about Moore, beginning with their initial

allegations in November 2017 through the still-pending defamation case between

Moore and his accusers. See Doc. 25-3 (Moore’s complaint in Etowah County

Circuit Court against Corfman, Nelson, and three others). Moore has not alleged that

Defendants Cecil, Priorities USA, or Bully Pulpit had a relationship with, or

connection to, Corfman or Nelson in 2017. So proving that those Defendants had “a

high degree of awareness of probably falsity” of Corfman or Nelson’s allegations in

2017 may well be futile. Gertz, 418 U.S. at 332.

      That said, the court does not dismiss with prejudice Moore’s first attempt to

plead actual malice for two reasons. First, the Eleventh Circuit has instructed the

court not to. See Michel, 816 F.3d at 706 (“A dismissal based on the failure to plead

facts giving rise to an inference of actual malice should be without prejudice and the

plaintiff should have the opportunity to amend his complaint.”). Second, having


                                          52
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 53 of 54




considered the briefs and statements made during oral argument, the court believes

that Moore could sufficiently plead facts that, if true, would prove actual malice for

the press release and digital ad. Whether Moore can plead those facts in compliance

with Rule 11(b), then prove them after discovery, remains to be seen.

      Because Defendants Cecil, Priorities USA, and Bully Pulpit will be dismissed

from this action if Moore cannot cure his deficient pleadings, the court will expedite

the amendment process and hold discovery until after those Defendants have had the

chance to challenge the sufficiency of Moore’s amended complaint.

                                  CONCLUSION

      This chart summarizes the court’s ruling on the motion to dismiss (doc. 25):

 Count          Defendants              Statement        Ruling on Motion
 Count 1, ¶58 SMP,                  TV ad                Motion denied
              Waterfront Strategies
 Count 1, ¶59 Priorities USA,       Digital ad        Dismissed w/out Prejudice
              Bully Pulpit                            (deficient pleading)
 Count 1, ¶60 Cecil                 Tweets            Dismissed w/out Prejudice
                                                      (lack of jurisdiction)
 Count 1, ¶60 Cecil                     Press Release Dismissed w/out Prejudice
                                                      (deficient pleading)
 Count 2        SMP,                    TV ad         Motion denied
                Waterfront Strategies
 Count 3        SMP,                  TV ad           Dismissed w/out Prejudice
                Waterfront Strategies                 (deficient pleading)
 Count 3        Priorities USA,       Digital ad      Dismissed w/out Prejudice
                Bully Pulpit                          (deficient pleading)
 Count 3        Cecil                 Tweets          Dismissed w/out Prejudice
                                                      (lack of jurisdiction)
 Count 3        Cecil                   Press Release Dismissed w/out Prejudice
                                                      (deficient pleading)

                                          53
       Case 4:19-cv-01855-CLM Document 45 Filed 09/18/20 Page 54 of 54




Moore may amend his complaint by October 16, 2020. The failure to amend by this

date will lead to the court dismissing, with prejudice, the claims shaded in yellow.

      If Moore amends his complaint, Defendants must respond by November 13,

2020. If any Defendant files a Rule 12 motion to dismiss, the court will enter a

briefing schedule. Discovery will not be ordered until the court rules on any motion

to dismiss the amended complaint.

      DONE on September 18, 2020.



                                    _________________________________
                                    COREY L. MAZE
                                    UNITED STATES DISTRICT JUDGE




                                         54
